Exhibit 10.2

MEADE INSTRUMENTS CORP.

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT is dated as of this              day of                     ,
            , between Meade Instruments Corp., a Delaware corporation (the
“Corporation”), and                          (the “Employee”).

WITNESSETH

WHEREAS, the Corporation has adopted and the stockholders of the Corporation
have approved the Meade Instruments Corp. Amended and Restated 2008 Stock
Incentive Plan (the “Plan”).

WHEREAS, pursuant to the Plan, the Corporation has granted an option to the
Employee upon the terms and conditions evidenced hereby, as required by the
Plan, which Option is not intended as and shall not be deemed to be an incentive
stock option within the meaning of Section 422 of the Code.

NOW, THEREFORE, in consideration of the services rendered and to be rendered by
the Employee, the Corporation and the Employee agree to the terms and conditions
set forth herein as required by the terms of the Plan.

1. Grant of Option. This Agreement evidences the Corporation’s grant to the
Employee, as of                     ,          (the “Option Date”), of the right
and option to purchase, on the terms and conditions set forth herein and in the
Plan, all or any part of an aggregate of              shares of the Common
Stock, par value $0.01 per share, at the price of $             per share (the
“Option”), which amount represents the Fair Market Value of the shares as of the
Option Date, exercisable from time to time, subject to the provisions of this
Agreement and the Plan, prior to the close of business on the day before the
tenth anniversary of the Option Date (the “Expiration Date”).

2. Option Exercisability and Term. Subject to adjustment pursuant to the terms
of the Plan, the Option shall first become and remain exercisable as to         
of the shares on the first anniversary of the Option Date and as to an
additional          of the shares on and after the last day of each succeeding
calendar month until all remaining Options have become exercisable.

3. Exercisability of Option. To the extent the Employee does not in any year
purchase all or any part of the shares to which the Employee is entitled, the
Employee has the right cumulatively thereafter to purchase any shares not so
purchased and such right shall continue until the Option terminates or expires.
Fractional share interests shall be disregarded, but may be cumulated. No fewer
than ten (10) shares may be purchased at any one time, unless the number
purchased is the total number at the time available for purchase under the
Option.

4. Method of Exercise of Option. The Option shall be exercisable by the delivery
to the Corporation of a written notice stating the number of shares to be
purchased pursuant to the Option and accompanied by payment made in accordance
with and in a form permitted by Section 2.2 of the Plan for the full purchase
price of the shares to be purchased, subject to such further limitations and
rules or procedures as the Board or Committee may from time to time establish as
to any non-cash payment and as to the tax withholding requirements of
Section 6.5 of the Plan.



--------------------------------------------------------------------------------

5. Non-Transferability of Option. Subject to limited exceptions set forth in the
Plan, the Option and any other rights of the Employee under this Agreement or
the Plan are nontransferable.

6. Notices. Any notice to be given under the terms of this Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Chief Financial Officer, and to the Employee at the address
given beneath the Employee’s signature hereto, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given when enclosed in a properly sealed
envelope addressed as aforesaid, registered or certified, and deposited (postage
and registry or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States Government.

7. General Terms. The Option and this Agreement are subject to, and the
Corporation and the Employee agree to be bound by, the provisions of the Plan
that apply to the Option. Such provisions are incorporated herein by this
reference. The Employee acknowledges receiving a copy of the Plan and reading
its applicable provisions. In the event of a conflict or inconsistency between
the terms and conditions of this Agreement and of the Plan, the terms and
conditions of the Plan shall govern. Capitalized terms not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MEADE INSTRUMENTS CORP., a Delaware

corporation

By:     Print Name:       Its:    

 

EMPLOYEE: Signature Print Name Address:                  

 

2



--------------------------------------------------------------------------------

SPOUSAL CONSENT

In consideration of the execution of the foregoing Stock Option Agreement by
Meade Instruments Corp., I,                             , the spouse of the
Employee therein named, do hereby agree to be bound by all of the terms and
provisions thereof and of the Plan.

 

Dated:                             , 20          

                                                                   
                                     

Signature of Spouse

           

                                                                   
                                     

Print Name

 

3